Title: William Lambert to Thomas Jefferson, 17 September 1809
From: Lambert, William
To: Jefferson, Thomas


          Sir,  City of Washington, September, 17th 1809.
           I have received your esteemed favor of the 10th instt in answer to former letters of mine, and am much gratified by the approbation you have shewn of my undertaking to ascertain the difference of longitude of the Capitol in this city from Greenwich Observatory, with due precision, for on that circumstance will depend the establishment of a first meridian of our own, and also, the adapting to that meridian, the geographical positions of such places on the Earth as have been determined from actual observations or admeasurement. A communication in which an abstract of the computation to find our distance from Greenwich, is contained, has, no doubt, reached you before this: it is not sufficient that I am satisfied myself with the accuracy of the result; others of much higher standing in society, ought also to see & be convinced of it, before a proper effect can be produced. I do not expect emolument from the undertaking: I wished the object accomplished by a native citizen, in preference to an adopted one, and found no one that seemed to take so much interest in the measure as to venture on it’s commencement. I have thought fit, therefore, to engage in a task which others as much, if not more competent, have either declined or neglected:—numerous are the opinions of some of my good friends in relation to it: some suppose, that I have been about a chimerical pursuit not to be realized, or if it is, that I have not capacity to effect it: others think that I have got upon a favorite hobby horse, and that I shall ride him to death before I get off: others have a strong desire to see the thing in print, and seem to wonder at my delay,—while others appear to be jealous that some fame will be attached to me, if I happen to succeed, &c. I agree with you in believing, that there are not many astronomers in the H. of R.—my dependence upon them, after the injustice and neglect I have experienced from them on more than one occasion, is now at  an end: instead of taking into consideration the arduous labors for their service which I have endured for a series of years, they have listened with seeming avidity, to malicious tales hatched against me by unprincipled assassins of character who have been secretly combined to injure, and remove me out of their own way The station of principal clerk in the office of the Secretary of the Senate U.S. is now vacant by the appointment of Mr Samuel Elliot to be cashier of a new bank instituted in this city; and I have written to Mr Otis, declaring myself a candidate to fill the vacancy: the attachment I once had to the business of the other branch, is considerably diminished, from the treatment I have received; and whatever may be their motive, I think it oppressive and unnecessary.
          With respect to the science of astronomy, as well as the subordinate branches of the mathematics, I do not suppose they ought to be acquired or pursued merely as a speculative employment of time: they ought to be directed for the attainment of some valuable purpose to the community. I can answer for myself, that I should never ride this favorite hobby horse of mine so much, if I did not imagine that the country which gave me birth might in some degree be benefited by it. If the object I had in view has not before been explained, I will candidly own it to you now, that I have for some years past, seen with regret, the advantage Great Britain has had over us, by our borrowing a first meridian from them: and that in whatever light this may be viewed by others, I consider it as one of the prominent links in the chain of dependence that ought to be broken as soon as possible.
          I am preparing an astronomical table, which I shall take the liberty to transmit to you in a few days, with it’s construction and application.
          I have the honor to be, with perfect respect, Sir, Your most obedient servant, William Lambert.
        